      Case: 1:21-cv-00791-JPC Doc #: 11 Filed: 07/14/21 1 of 1. PageID #: 90




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


MINUTES OF PROCEEDINGS                                 Date: July 14, 2021
                                                       Case No.: 1:21 cv 791
WILLIAM H. BAUGHMAN, JR.
United States Magistrate Judge




JAKUB MADEJ
       v.
JP MORGAN CHASE, N.A.


APPEARANCES:         For Plaintiff:    pro se

                     For Defendant: David Dirisamer



PROCEEDINGS:        Case management conference with counsel conducted by Zoom
videoconferencing on 7/14/21 at 11:00 a.m. Plaintiff Jakub Madej appeared pro se; attorney
David J. Dirisamer for defendant. Plaintiff and defense counsel discussed the status of the
litigation, the claims and issues underlying the case, and current plans for discovery. A
pretrial case management plan was established. The next follow-up case management
conference to be held on 8/2/21 at 1:00 p.m. A separate order to issue.


                                                 s/ Kyle DeVan
                                                    Courtroom Deputy Clerk

Time: 1 hour
